Citation Nr: 0410090	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  03-08 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an earlier effective date prior to August 14, 2001, 
for a grant of service connection for bilateral pes planus and 
hallux valgus.



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel





INTRODUCTION

The veteran served on active duty from January 1951 to January 
1954.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated March 2002 by the Milwaukee, 
Wisconsin, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, granted the veteran service 
connection and a 30 percent rating for bilateral pes planus and 
hallux valgus effective on August 14, 2001.  The veteran is 
appealing the effective date assigned.  We note that a May 2002 
rating decision confirmed the August 14, 2001 effective date for 
the service connection award.


REMAND

The Veterans Claims Assistance Act of 2000, implemented in 38 
U.S.C.A. §§ 5103, 5103A (West 2002), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the claimant 
and the claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the VA 
Secretary, that is necessary to substantiate the claim.  VA has 
issued regulations to implement the Veterans Claims Assistance Act 
of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).

This appeal arises from a grant of service connection, to which 
the appellant responded by filing a notice of disagreement with 
the effective date assigned for the grant.  The veteran has never 
received the notices required under VCAA, either with regard to 
the initial claim of entitlement to service connection for pes 
planus or with regard to the claim for an earlier effective date.

Accordingly, a remand is require for the following actions:





1.  The RO must ensure that all notice and duty-to-assist 
provisons of VCAA are properly applied in the development of the 
claim.  When notices are provided 
in accordance with VCAA, the RO must ensure that the veteran and 
his representative have an adequate opportunity to respond before 
the claim is re-adjudicated.

2.  When the RO has properly developed the claim in accordance 
with all provisions of VCAA, the RO must re-adjudicate the claim 
on the basis of the entire record.

If the claim is not resolved to the satisfaction of the appellant, 
the appellant and the appellant's representative, must be provided 
with a supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable law 
and regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 




4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).




